DETAILED ACTION
Status of the Application 
Applicant's amendments/remarks filed on 12/04/2020 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The Examiner further acknowledges the following:
Examiner clarifies that in the prior Office Action there was an inadvertent typographical mistake indicated claim 37 as withdrawn, however claim 37 was examined in the prior Office Action. 
The examiner acknowledges the following: 
Claims 1-31, and 33-35 are cancelled. 
Claims 38-40, 42-49 are currently withdrawn. 
Claims 32, 36-37, 41, and 50-55 are currently under Examination.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




New rejections/Objections in view of Claim Amendments
Claim Objections
Claim 55 is objected to because of the following informalities: Claim 55 recites “the” twice in line 1.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 32, 36-37, 41, and 50-55 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Instant claim 32 recites a viscous emulsion. The term viscous is considered indefinite as it is unclear what viscosity the composition must attain to be considered a viscous emulsion. Applicants note that the prior art viscosity of 1-20,000mPa.s not viscous, however the term “viscous” does not define a viscosity range for the composition. Instant claim 36 further recites that the viscous emulsion comprises 20-70% water and thus 70% water comprises a majority of the viscous emulsion. Applicants in the response filed on 12/04/2020 note that the presence of an oil renders a composition viscous, however also argue that the prior art compositions which have oily components in the emulsion is not viscous. Applicants have noted that the term viscous means that the liquid does not flow easily, however the viscous emulsion can comprise a majority of water (e.g. 70%). Therefore, the metes and bounds as to what 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 32, 36-37, 41, and 50-54 are rejected under 35 U.S.C. 103 as being unpatentable over Hilgers et al. (United Sates Patent Publication 2013/0233310) in view of Inada et al. (JP2016183134-English translation attached), as evidenced by Honeywell (Genetron 11234ze Trans 1,3,3,3-tetrafluoropropene product description, 2010).
Claim 32 is to a method for dispensing a self-foaming composition, comprising releasing the self-foaming composition from a bag-on-valve dispenser comprising within the bag-on-valve dispenser the self-foaming composition, wherein the self-foaming composition forms a non-flammable foam concurrently upon dispensing; and the self-foaming composition comprises: (a) 88-97 wt% of a viscous emulsion comprising: (i)(a) a natural oil, a synthetic oil, or a combination thereof; (i)(b) a fatty alcohol polyalkylene glycol monoalkyl ether, polyalkylene glycol monoalkyl ether phosphates, or alkylene oxide polyols or a combination thereof; or (i)(c) ethylhexyl palmitate, coco-caprylate/caprate, C12-C15-alkyl ethylhexanoate, isononyl isononanoate, or a combination thereof; and (ii)water; and (b) 3-12 wt% of a liquefied or compressed gas propellant; wherein the viscous emulsion and the liquefied or compressed gas propellant are admixed (i.e. mixed together).
Hilgers et al. teach bag-on valve aerosol dispensers for housing emulsion compositions, see abstract. The composition is expelled as a foam, see paragraph [0010], [0051]. The combination of a foaming agent and the skin care formulation yields 
Hilgers et al. teach that the foaming agent for the dispenser includes fluoro gases such as hydrofluorocarbons, or propane, see paragraph [0032] and [0061] and claims 1 and 4.
Hilgers however, does not expressly teach the fluoro gas foaming agent includes 1, 3,3,3-tetrafluoropropene. 

It would have been prima facie obvious before the time of filing the invention to incorporate 1,3,3,3-tetrafluoropropene as fluoro propellant gas of Hilgers. 
A person of ordinary skill in the art would have been motivated to do so because 1,3,3,3-tetrafluoropropene propellants are taught to be desirable propellants for cosmetic products in that they provide reduced irritation and a produce a creamier foam product. 
There would have been a reasonable expectation of success since Hilgers teaches that the foaming agents can comprise fluoro gases and the like. 
With regards to the non-flammable properties of the self-foaming foam, as evidenced by Honeywell, 1,3,3,3-tetrafluoropropene is a non-flammable gas propellant, see page 1. Therefore, it is obvious that the use of the non-flammable propellant 1,3,3,3-tetrafluoropropene would result in a non-flammable foam. Furthermore, the instant specification at page 3 discloses that green propellants are less toxic to the environment, therefore a green propellant is interpreted as being less toxic for the environment. Honeywell also describes 1,3,3,3-tetrafluoropropene as an environmentally beneficial propellant due to less global warming impact and toxicity, thus it is considered a green propellant. 
Regarding the amount of the viscous emulsion, propellant and water claimed, as discussed above, Hilgers teaches overlapping ranges. MPEP 2144.05 teaches “In the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  
Accordingly, the instant claims are rendered prima facie obvious over the teachings of Hilgers et al. in view of Inada et al. as evidenced by Honeywell as discussed above. 
Response to Remarks
Applicants argue that in contrast to Hilgers invention which at paragraph 31 requires a viscosity of from 1 to 20,000 mPa.s, the present claims relate to a method of dispensing a viscous composition (i.e. a composition that has a viscosity at room temperature greater than 20,000 mPa.s) per the specification at page 1, paragraph 3 and page 13, paragraph 5. The specification recites that the composition foams upon dispensing which is distinct from Hilgers because Hilgers teaches that the viscous composition do not foam at all upon dispensing.  
 	Examiner respectfully disagrees. It is noted that the Hilgers reference expels as a rich foam thus is foamed upon dispensing, see for example paragraph [0010]. Applicants have noted on page 6 of the remarks that one of ordinary skill would understand that the viscous nature of an emulsion stems from components other than water (e.g. oil). Examiner notes that the composition of Hilgers meets the definition of viscous in light of the oils present. Applicants appear to be arguing that the instant claims require a viscosity of greater than 20,000 mPa.s, however the claims do not require viscosity at greater than 20,000 mPa.s and an emulsion which contains oil can 
Applicants argue that none of Inada, Bellin, and Honeywell cure the deficiencies of Hilgers since they are silent to the bag on valve dispensers to dispense a viscous composition that foams immediately upon dispending. 
In response to applicant's argument that neither Inada, Bellin and Honeywell teach bag on valve dispensers to dispense a vicious compositing that foams immediately upon dispensing, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Hilgers already teaches bag on valve dispensers to dispense a viscous composition that foams. Inada rectifies Hilgers deficiency in that Hilgers does not expressly teach the fluoro gas foaming agent includes 1, 3,3,3-tetrafluoropropene. Bellin was only cited as an evidentiary reference previously to teach that ethylhexyl palmitate oil is an emollient oil. With regards to the non-flammable properties of the self-foaming foam, Honeywell was only cited as evidence that 1,3,3,3-tetrafluoropropene is a non-flammable gas propellant.

Examiner respectfully disagrees. It is noted that a foam does develop in Hilgers and discussed above. Hilgers et al. teach bag-on valve aerosol dispensers for housing emulsion compositions, see abstract. The composition is expelled as a foam, see paragraph [0010], [0051]. The combination of a foaming agent and the skin care formulation yields a foam upon discharge from the container and thus foams concurrently upon dispensing, see paragraph [0028] and [0030]. 
 Applicants appear to be arguing that the foam of Hilgers is not viscous, however Hilgers teaches the use of oils and thus the foam is indeed viscous. It is noted that Applicants have not defined the viscosity of the foams claimed. Paragraph [0033] teaches that for an optimal result the viscosity at room temperature preferably is between 50 and 20,000 mPas, more preferably between 100 and 15,000 mPas, however  U.S. Pat. No. 6,620,855 makes it known that it is apparent that in the relevant art the viscosity is a known parameter which the skilled person will know how to determine. For the purpose of this application the viscosity is the one obtained by a Brookfield RV viscometer, wherein the viscosity is measured at room temperature (20.degree. C.) at the appropriate rotation speed using the appropriate spindle after 1 minute. Though preferably the viscosity is not above 20,000mPas, the Examiner notes that an emulsion can be considered “viscous” at a viscosity within this range due to the presence of the oils. Applicants have not defined what viscosity range is necessary and 
Conclusion
Applicant’s arguments/remarks are considered unpersuasive. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Currently, all claims are rejected and no claims are allowed. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH ALAWADI/Examiner, Art Unit 1619